Citation Nr: 0728083	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.  

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1969 and from August 1969 to November 1987.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO) which increased the disability rating for COPD to 
30 percent effective from May 20, 2004, the date of his 
increased rating claim, and denied entitlement to service 
connection for lung cancer.  

The veteran has expressed multiple theories of entitlement 
under which he believes service connection should be awarded 
for lung cancer.  These include entitlement on a secondary 
basis and entitlement as due to asbestos exposure during 
active service.  Most recently, in October 2006 
correspondence, the veteran claimed that his lung cancer is 
associated with exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e) (2006).  He contends that he was exposed to the 
herbicide agent while serving on the USS Boston in the waters 
off the coast of Vietnam from 1967 to 1969.  He notes that 
his DD 214 confirms that he received the Vietnam Campaign 
Medal and the Vietnam Service Medal.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), during the pendency of this appeal, which 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides (and more specifically, the dioxin in Agent 
Orange).  VA disagrees with the Court's decision in Haas and 
has appealed the case to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.

There has since been an appeal contesting whether VA, and the 
Board in particular, has the authority to temporarily suspend 
paying out benefits to those veterans who would benefit from 
the holding in Haas on the premise that decision eventually 
may be overturned on appeal.  See Ribaudo v. Nicholson, No. 
06-2762 (U.S. Vet. App. Apr. 13, 2007) (en banc).  The 
Court's Ribaudo order stays the adjudication of cases before 
VA affected by Haas, but provides a case-by-case exception to 
prospectively continue advancing cases on the docket - and 
deciding them under the Haas' standards, if there are 
compelling reasons to do so.

Here, the veteran's claim for service connection for lung 
cancer is based on presumed exposure to herbicides, in part, 
as a result of his service on a vessel off the shore of 
Vietnam and his receipt of the Vietnam Service Medal.  
Accordingly, that claim is subject to the Haas stay; 
appellate consideration of that issue is deferred until the 
Secretary's stay of adjudication of such claims is lifted.  

The issue of entitlement to an increased rating for COPD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

The record reflects that the last VA examination was 
conducted in August 2004.  During his May 2006 hearing, the 
veteran contended that his service-connected disability had 
gotten worse since the last examination.  See hearing 
transcript, page 6.  Accordingly, the Board finds that the 
veteran should be afforded another VA examination to 
determine the current severity of his service-connected 
disability.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (the Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for COPD since August 2004, 
the date of the last VA examination.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
respiratory examination to determine 
the current severity of his service-
connected COPD.  All indicated tests 
and studies should be performed, to 
include pulmonary function testing.  

3.  Readjudicate the issue of 
entitlement to an increased rating for 
COPD in light of the additional 
evidence obtained.  If the benefit 
sought is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



